Shareholder meeting (unaudited) On May 18, 2009, an adjourned session of the Annual Meeting of the Shareholders of John Hancock Investors Trust was held at 601 Congress Street, Boston, Massachusetts for the purpose of considering and voting upon the proposals listed below: Proposal 1: Election of eleven Trustees to serve until their respective successors have been duly elected and qualified. PROPOSAL 1 PASSED FOR ALL TRUSTEES ON MAY 18, 2009. WITHHELD FOR AUTHORITY James R. Boyle 5,201,198 238,457 James F. Carlin 5,195,751 243,904 William H. Cunningham 5,196,269 243,386 Deborah C. Jackson 5,189,091 250,564 Charles L. Ladner 5,190,728 248,927 Stanley Martin 5,190,449 249,206 Patti McGill Peterson 5,199,059 240,596 John A. Moore 5,191,925 247,730 Steven R. Pruchansky 5,200,562 239,093 Gregory A. Russo 5,204,397 235,258 John G. Vrysen 5,202,867 236,788 Proposal 2: To amend the Funds Declaration of Trust to divide the Board into three classes of Trustees and to provide for shareholder approval of each such class every three years. Proposal 2 did not receive sufficient votes from the Funds shareholders. For 3,591,994 Against 1,006,917 Withheld 191,365 Broker Non-Votes 649,378 Proposal 3: To adopt a new form of investment advisory agreement. PROPOSAL 3 PASSED ON MAY 18, 2009. For 4,301,103 Against 236,773 Withheld 252,401 Broker Non-Votes 649,377
